PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/732,884
Filing Date: 2 Jan 2020
Appellant(s): AFL Telecommunications LLC



__________________
Yusuf A. Hasan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 18, 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The pending claims are rejected under 35 U.S.C. § 103 as being obvious over Arora (US 2016/0231523 A1) in view of Nakashima (US 2018/0179400 A1) and explained in the Final Office Action of October 18, 2021. In summary, Arora teaches the claimed optical fiber for use in high-temperature applications including a core, cladding, metal coating and a barrier layer/lubricant. As noted in the rejection, Arora does not expressly teach the specific claimed material and claimed thickness of the barrier layer/lubricant. Nakashima is cited to teach that the claimed barrier layer material is well known in the cabling art, and Nakashima teaches the claimed thickness. A rationale is provided, that the Nakashima barrier layer material would provide excellent adhesion to metal surfaces, lubrication and corrosion resistance to the Arora optical fiber, therefore one skilled in the art would substitute the Arora barrier layer material for the Nakashima barrier layer material. 
Appellant first argues that one skilled in the art would not substitute the Arora barrier layer/lubricant material for the Nakashima barrier layer material because “where a secondary reference provides a structure not needed by a primary reference in order to be capable of the desired functionality taught by the primary reference such a combination is impermissible hindsight that cannot sustain a rejection under 35 U.S.C. 103” (Brief p. 7), that “Arora is silent about the necessity, function, or desirability for a lubricant to operate in high-temperature applications”, and that “the structure of Arora does not require, or suggest a need for, further corrosion-resistance to operate at temperatures in excess of 750 degrees Celsius.” (Brief p. 10).
In response, Arora, paragraph [0018] states “that [s]uitable lubricants may include boron nitride, other high temperature ceramic lubricant powders, or other friction reducers. The lubricant may be applied to the exterior of the metal plating 14 of the optical fiber 12, to the interior of the ceramic fiber sleeve 16, or both.” First, it is clear that Arora does not prescribe a specific lubricant material but rather makes suggestions for the ordinary skilled artisan to use any known suitable lubricant or friction reducer known in the art. Second, contrary to Appellant’s assertion, Arora very clearly identifies the necessity, function and desirability for lubricant to operate in high-temperature applications. This is clear from the Arora citation above, and in the title of the Arora patent which is “HIGH TEMPERATURE FIBER OPTIC CABLE”.  Paragraph [0001] of Arora further states “[t]he invention relates to fiber optic cables, and more particularly, to fiber optic cables for use in high temperature or other harsh environments”. Third, the rejection cites a secondary reference, Nakashima, to inform what is meant as “other high temperature ceramic lubricant powders, or other friction reducers” described by primary reference Arora. The rejection does not suggest that synthetic metallic grease should be used in addition to the Arora lubricant but rather that it was well known in the cabling art to use synthetic metallic grease for corrosion-resistance and lubrication. 
Appellant next argues at the first paragraph on page 10 of the brief that “Nakashima is not directed to either optical fibers generally, or to high-temperature applications for optical fibers specifically, nor is there any reference, teaching, suggestion, or citation in the Office Action in this regard”. 
In response, it is noted that paragraph [0071] of Nakashima states “the present composition maintains both adhesion to the metal and a property of the high-consistency material of keeping high consistency at a high temperature in the same way as at a normal temperature, thereby protecting a metal surface stably (emphasis added)”.   Therefore, the metal-surface coating composition lubricant of Nakashima is relevant to coatings used in high-temperature cabling applications, such as Arora, because the composition of Nakashima keeps a high consistency at a high temperature thereby protecting a metal surface stably, e.g, the metal plating 14 of Arora.  Furthermore, as explained on page 6 of the Office action, Arora discloses an optical fiber 12 that is coated with a metal plating 14.  Paragraph [0002] of Nakashima states “[t]he present application relates to a metal surface coating composition and a terminal fitted electric wire and, more specifically, to a metal surface coating composition excellent in adhesion to a metal and a terminal fitted electric wire which is anti-corrosion treated with the metal surface coating composition” (emphasis added). Thus, the metal-surface coating composition lubricant of Nakashima is also relevant to the metal plating 14 of Arora because it is “excellent in adhesion to a metal” and provides anti-corrosion properties in addition to lubrication. 
Appellant argues at the first paragraph on page 11 of the brief that “where a secondary reference such as Nakashima provides a structure not needed by a primary reference such as Arora in order to be capable of the desired functionality taught by the primary reference (i.e., corrosion resistance), such a combination is impermissible hindsight that cannot sustain a rejection under 35 U.S.C. 103. See, e.g., Ex parte Vetesnik”. 
In response, the examiner submits that Appellant is misinterpreting the holding in Vetesnik and the facts in Vetesnik are not pertinent to the case at hand.  In Vetesnik, the court stated that “[t]he Baziuk reference, having square tubing, is not faced with the problem of preventing rotation, and therefore presents no reason for making the proposed modification of adding the groove and projecting element of Tobako. The Examiner has specifically created a problem, i.e., by changing the square tubes of Baziuk to the cylindrical tubes of Murten, in order to solve it with the groove and projecting element of Tobako”.  See page 7 of Vetesnik.  In contrast to the Baziuk reference in Vetesnik, the device in Arora was already concerned with the problem of corrosion as acknowledged by Appellant at the second paragraph on page 10 of the brief.  Furthermore, unlike Vetesnik, merely substituting the lubricant of Arora with the metal-surface coating composition of Nakashima would not have created any additional problem to be solved. 
	With respect to Appellant’s additional remarks at the first paragraph on page 11 of the brief regarding Ex parte Toy, it is submitted that Arora does not limit the teaching to any lubricant in particular. As stated in paragraph [0018] of Arora: “[i]n various methods of placing the metal plated optical fiber 12 in the ceramic fiber sleeve 16, a lubricant may be used to reduce friction between the metal plated optical fiber 12 and the ceramic fiber sleeve 16. Suitable lubricants may include boron nitride, other high temperature ceramic lubricant powders, or other friction reducers” (emphasis added).  Thus, Arora already suggests using different lubricants or other friction reducers. Moreover, Nakashima states at paragraph 73: “[t]he present composition can be used, for example, to lubrication or corrosion protection, etc. For use in the corrosion protection, it can be used, for example, as a corrosion inhibitor”. Therefore, it would have been obvious to use the specific composition of Nakashima in place of the generic lubricant suggested by Arora while also providing the cable of Arora with the advantageous benefit of additional corrosion protection. 
	With respect to Appellant’s arguments at pages 13-15 of the brief regarding the thickness of the synthetic metal grease of the independent claims, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." Here, the film thickness of 0.01 to 0.1 mm disclosed by Nakashima overlaps the claimed thickness of between 20 microns and 200 microns (i.e., 0.02 to 0.2 mm). Therefore, a prima facie case of obviousness exists in view of Arora combined with Nakashima with respect to the claimed thickness as set forth in the Office action. 
With respect to Appellant’s arguments at pages 16-17 of the brief regarding dependent claims 4 and 16, the PTO can require an applicant/appellant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. 102, on “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). Since the metal coating composition of Nakashima and the claimed synthetic metallic grease appear to be substantially identical, the burden of showing that the claimed specific gravity is not present in Nakashima is shifted to Appellant. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Omar R Rojas/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        
Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.